Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 31 December 2020. Claim 1-30 currently pending and have been examined.

Claim Objections
Claim 23 is objected to because of the following informalities: in line 1, the phrase “provisioned with access stored…” appears to be a typographical error of “provisioned with access to stored….” Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation "the user modifications" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the element “user selections” in line 1 will be considered to mean “user modifications.” Appropriate correction is required.
Claim 11 recites the limitation "the disease progression model or analysis" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the element will be interpreted to mean “the statistical model or analysis.” Appropriate correction is required.
Claim 11 recites the limitation "a user" in line 2. It is unclear if this is the same user from claim 1 or not. For purposes of examination, the element will be interpreted as “the user.” Appropriate action is required
Claim 15 recites the limitation "the identifier" in 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 15 will be considered to depend on claim 14, not claim 12. Dependent claim 16 inherits this deficiency. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 USC § 101
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receiving … a user selection of a dataset representing a cohort of patients, wherein each patient in the cohort of patients has been diagnosed with one or more cancers, and wherein the dataset comprises clinical information relating to each of the patients and molecular information relating to a tumor specimen of each of the patients; 
receiving … a user selection of a notebook from a plurality of notebooks, the notebook comprising one or more of a disease progression statistical model or analysis to apply to the dataset and a visualization or reporting of results…; 
modeling, using a time to event modeling module or an event likelihood module …, the dataset according to the statistical model or analyzing the dataset according to the analysis;
Therefore, the claim as a whole is directed to “selecting and applying a statistical model to patient data”, which is an abstract idea because it is a mental process. “Selecting a model to apply to patient data” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). Specifically, a healthcare research can select a set of patient data and select a particular 
This judicial exception is not integrated into a practical application. In particular, claim [ 12 ] recites the following additional element(s):
an interactive portal displayed on a display device operatively coupled to a computer;
wherein each notebook of the plurality of notebooks comprises a preconfigured template having a plurality of preconfigured elements selected from analytics, models, visualizations, or reportings for implementing a specific type of disease progression analysis;
a distributed computing and modeling layer;
modeling the data based at least in part from the plurality of preconfigured elements of the user selected notebook without requiring additional coding or recoding by the user; and 
applying the preconfigured visualizations or reportings to the modeled or analyzed dataset to provide results to the user via the interactive portal.
These additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer is not enough to integrate the abstract idea into a practical application(see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer does not make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). None of these additional elements furnish an inventive concept in addition to (beyond) the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2, 5-9, 12-13, 17-18, 21-27, and 29-30 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3-4 and 10-11 further recite additional elements that include broad and general machine learning principles. Similar to the additional elements in claim 1, these additional elements merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). In other words, these claim elements amount to reciting the use of general machine learning principles to perform the judicial exception. Merely providing instructions to perform an abstract idea using a computer does not integrate the application into a practical application, neither do they 3-4 and 10-11 are ineligible.
Dependent claims 14-16, 19-20, and 28 further recite additional elements that include computer GUI elements and functions. These additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer does not integrate the application into a practical application, neither do they make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)).  Accordingly, claims 14-16, 19-20, and 28 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-14, 17-20, 22-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spetzler (U.S. 2018/0268937).
Regarding claim 1, Spetzler discloses a method for disease progression analysis, comprising:
receiving, via an interactive portal displayed on a display device operatively coupled to a computer (See Spetzler [0083] the system includes a graphical user interface for receiving user interactions.), a user selection of a dataset representing a cohort of patients (See Spetzler [0120] the system can receive user input for the selection of indicia that identifies a patient cohort.), 
wherein each patient in the cohort of patients has been diagnosed with one or more cancers (See Spetzler [0073] system can profile “hundreds, thousands, or tens of thousands patients.” This profiling of the patient can include patient data related to cancer., and 
wherein the dataset comprises clinical information relating to each of the patients (See Spetzler [0073] The data can also include treatment regimens used with patients, patient responses to treatment regimens, and outcome data including treatment data likely to benefit a patient and treatments that were indeterminate benefit to patients.)  and molecular information relating to a tumor specimen of each of the patients (See Spetzler [0071] the molecular profiling includes information concerning tumor samples collected from a patient. [0073] the collected patient cohort data can include biomarkers from patient samples (i.e. biomarkers from tumor specimens taken from patients.); 
receiving, via the interactive portal, a user selection of a notebook from a plurality of notebooks (See Spetzler fig. 4H and [0129] The user can make selections in GUI element 410C of Fig. 4H that include multiple options. The selection of a “notebook from a plurality of notebooks” is understood to refer to selection one option from a group of options. Therefore, selecting the different indicia from the list of indicia (as done in element 410C) is considered to meet the broadest reasonable interpretation of this element. Further, the user can select as one of the indicia from a list of different disease or conditions. This means there are a plurality of different options from which to select.), the notebook comprising one or more of a disease progression statistical model or analysis to apply to the dataset and a visualization or reporting of results (See Spetzler [0120] and [0129] once the selection of at least the primary indicia is made, a 4th GUI object/region can be populated with a graphical and visual information in biomarker behavior GUI object, a survival analysis GUI object, and a statistic GUI object. , 
wherein each notebook of the plurality of notebooks comprises a preconfigured template having a plurality of preconfigured elements selected from analytics, models, visualizations, or reportings for implementing a specific type of disease progression analysis (See Spetzler fig. 4H and [0129] Each potential selection (i.e. “notebook”) includes preconfigured results, the 3 GUI objects mentioned above. These three different GUI objects (a graphical and visual information in biomarker behavior GUI object, a survival analysis GUI object, and a statistic GUI object) are automatically populated when the indicia is selected, making them “preconfigured.” The three GUI objects also meet the broadest reasonable interpretation of a “preconfigured elements selected from analytics, models, visualizations, or reportings.”); 
modeling, using a time to event modeling module or an event likelihood module (See Spetzler [0081] system memory is “configured to store information, data, applications, instructions and/or the like for enabling the apparatus to carry out various functions in accordance with one or more example embodiments.” Therefore, the system has various modules for performing the various functions disclosed. [0111] one of the functions disclosed is performing a survival analysis (i.e. “a determination of percent survival over a period of time.”) A survival analysis is understood to be an analysis that calculates a likelihood of an event, death/survival, or in other words and “event likelihood.”) in a distributed computing and modeling layer (See Spetzler [0080] the system functions “may be distributed across a plurality of computing devices that may , the dataset according to the statistical model or analyzing the dataset according to the analysis based at least in part from the plurality of preconfigured elements of the user selected notebook (See Spetzler [0129] as discussed above, after the user selects the indicia, the 3 GUI objects are populated with graphical and visual information in biomarker behavior, a survival analysis, and statistics.) without requiring additional coding or recoding by the user (See Spetzler [0129] This element is understood to mean that no additional code is required to be written. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to write any code, but merely select which disease/condition and corresponding inputs for the system to use to display in the three GUI objects.); and 
applying the preconfigured visualizations or reportings to the modeled or analyzed dataset to provide results to the user via the interactive portal (See Spetzler [0074] the system can be used to visualize and analyze complex molecular profiling and outcomes data. [0129] after the user selects at least one of the indicia, the 3 GUI Objects are populated with data, visible in the GUI (i.e. “interactive portal”).).

Regarding claim 2, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
receiving, via the interactive portal, a user selection of a second dataset representing a second cohort of patients (See Spetzler [0120] the system can receive user input for the , 
wherein each patient in the second cohort of patients has been diagnosed with one or more cancers (See Spetzler [0073] system can profile “hundreds, thousands, or tens of thousands patients.” This profiling of the patient can include patient data related to cancer.), and 
wherein the second dataset comprises clinical information relating to each of the second patients (See Spetzler [0073] The data can also include treatment regimens used with patients, patient responses to treatment regimens, and outcome data including treatment data likely to benefit a patient and treatments that were indeterminate benefit to patients.)  and molecular information relating to a tumor of each of the second patients (See Spetzler [0071] the molecular profiling includes information concerning tumor samples collected from a patient. [0073] the collected patient cohort data can include biomarkers from patient samples (i.e. biomarkers from tumor specimens taken from patients.); 
modeling the second dataset according to the statistical model or analyzing the second dataset according to the analysis (See Spetzler [0129] as discussed above, after the user selects the indicia, the 3 GUI objects are populated with graphical and visual information in biomarker behavior, a survival analysis, and statistics.); and 
applying the preconfigured visualizations or reportings to the modeled or analyzed second dataset to provide second results to the user via the interactive portal (See , 
wherein the results and the second results are provided concurrently to permit direct comparison between the first and second cohorts of patients (Spetzler [0016] The system includes an embodiment that allows the survival analysis of two groups of patients to be compared at the same time. The example given compares those that match the profile of a reference patient and those that do not match a reference patient. [0029] the system can perform the survival analysis with the matched and unmatched data. The system displays this analysis in the graphical user interface. Therefore, the results for the two groups are understood to be “provided concurrently.” See also Spetzler [0124].).

Regarding claim 5, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the disease progression being modeled or analyzed is a metastases event, a recurrence, a specific measure of progression for a drug or independent of a drug, a tumor size or a change in tumor size, or an enriched measurement (See Spetzler [0073] the system uses outcome data as part of its analyses. [0012] the outcome data can include a recurrence. Therefore, part of the survival analysis includes at least a recurrence.).

Regarding claim 6
the disease progression being modeled reflects a line of therapy (See Spetzler [0073] the data used in the analysis can include treatment regimens actually prescribed to the patients in the cohort. Therefore, the model “reflects a line of therapy” when this treatment regimen data is used.).

Regarding claim 7, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the disease progression being modeled reflects a clinical trial (See Spetzler [0071] the system uses as part of the analysis molecular data from patient tumor specimens. The molecular data is used as evidence. This evidence can be derived from clinical trials. Therefore, the analysis “reflects a clinical trial” when it uses this evidence data.).

Regarding claim 8, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is an immunotherapy analysis notebook, a lung progression free survival analysis notebook, a hazard ration exploration notebook, or an immune oncology response rates notebook (See Spetzler [0095] any number of markers or rules can be assessed in according to this disclosure. [0103] these association rules can include “anti-PD-L1 immunotherapy” and “anti-PD-L1 immunotherapy”. Therefore, the system can include “immunotherapy analysis” as one of its selectable options.).

Regarding claim 9, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
receiving user modifications to generate the visualizations or reportings, the user modifications including selecting one or more templates for reporting one or more of text, images or graphs (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These various types of displays meet the broadest reasonable interpretation of “templates for reporting one or more of text, images, or graphs.”).

Regarding claim 12, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
receiving a user selection of the statistical model or analysis to apply to the dataset (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least 2 different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset.)  .

Regarding claim 13, Spetzler discloses the method of claim 12 as discussed above. Spetzler discloses a method, comprising:
upon receiving the user selection of the statistical model or analysis, requesting a target output from the user, the target output specifying one or more features to identify, classify, or report (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least 2 different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset. The user selection from the various displays includes selecting the particular analysis and the particular output.)  .

Regarding claim 14, Spetzler discloses the method of claim 12 as discussed above. Spetzler discloses a method, wherein:
the interactive portal displays an identifier for the selected notebook along with one or more identifiers representing one or more other notebooks, and wherein the step of receiving the user selection of the notebook comprises receiving a selection of the identifier (See Spetzler fig. 4H and [0129] The user can make selections in GUI element 410C of Fig. 4H that include multiple options. The selection of a “notebook from a plurality of notebooks” is understood to refer to selection one option from a group of options. Therefore, selecting the different indicia from the list of indicia (as done in element 410C) is considered to meet the broadest reasonable interpretation of this element. The user can select as one of the indicia from a list of different disease or conditions. This means there are a plurality of different options from which to select.).

Regarding claim 17, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is fully defined at a time the user selection is received (See Spetzler [0129] This element is understood to mean that each selection is already predetermined to perform certain actions. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to define any actions, but merely select from the list of options.).

Regarding claim 18, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is blank at a time the user selection is received, and the statistical model or analysis to apply to the dataset and the visualizations or reportings are defined by the user subsequent to the time the user selection is received (See Spetzler [0120] as the user selects more and more indicia, the elements are then defined. For example, the user selects a primary indicia (i.e. notebook) pertaining to a particular biomarker. The user then selects a secondary indicia that further narrows the patient cohort. This changes the visualizations and reporting subsequent to the selection of the first indicia.).

Regarding claim 19
the interactive portal includes a plurality of user interface elements representing a plurality of pre-defined statistical model or analysis templates, wherein the statistical model or analysis is defined by receiving a user selection of one or more of the user interface elements (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least two different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset.).

Regarding claim 20, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the interactive portal includes a plurality of user interface elements representing a plurality of pre-defined visualization or reporting templates, wherein the visualizations or reportings are defined by receiving a user selection of one or more of the user interface elements (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least two different visualization and reporting templates, tables and various graphs.).

Regarding claim 22
the underlying notebook, analysis results, or dataset are dynamically shared with one or more users (See Spetzler [0147] a group of users can be given various degrees of access to the system and its data. [0143] This patient data is dynamically updated. Therefore, at least the “dataset” is dynamically shared among the users that have access to it.).

Regarding claim 23, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
a group of users are provisioned with access to stored notebooks, analysis results, or underlying data (See Spetzler [0147] a group of users can be given various degrees of access to the system and its data.).

Regarding claim 24, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
provisioning is based off of existence of an account (See Spetzler [0147] The system can restrict access to the data based on user defined roles. These user defined roles are understood to meet the broadest reasonable interpretation of “an account.”).

Regarding claim 25, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
provisioning is based off of access to a linked dataset (See Spetzler [0147] The system can restrict access to the data based on user defined roles. This can restrict access for the user to only having access to a particular patient cohort (i.e. patient’s being treated .

Regarding claim 26, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
the dataset is obtained from a database to which the user or an institution or medical facility associated with the user has a subscription (See Spetzler [0143] the dataset used in the system can come from various sources, including a third party source or a government source. Gaining access to these third party databases is understood to include a subscription.).

Regarding claim 28, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
multimodal data elements are referenced within a notebook (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” Therefore, there are at least three types of data elements (i.e. “multimodal”) available, graphs, tables, and text.).

Regarding claim 29
the preconfigured elements generate visualizations or reportings without requiring additional coding or recoding by the user (Spetzler [0129] This element is understood to mean that no additional code is required to be written. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to write any code, but merely select which disease/condition and corresponding inputs for the system to use to display in the three GUI objects.).

Regarding claim 30, Spetzler discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
the preconfigured elements generate visualizations or reportings in connection with additional user customization (See Spetzler [0120] as the user selects more and more indicia, the elements are then defined. For example, the user selects a primary indicia (i.e. notebook) pertaining to a particular biomarker. The user then selects a secondary indicia that further narrows the patient cohort. This changes the visualizations and reporting subsequent to the selection of the first indicia, because each new indicia changes the data that is displayed. The selection of these indicia is considered to be “additional user customization.”).

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler (U.S. 2018/0268937) in view of Rubenstein (U.S. 2018/0226153).
Regarding claim 3, Spetzler discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model or analysis comprises a previously trained machine learning model, a machine learning model that is trained on the fly, or an unsupervised machine learning model.
Rubenstein teaches:
the statistical model or analysis comprises a previously trained machine learning model, a machine learning model that is trained on the fly, or an unsupervised machine learning model (See Rubenstein [0046] the predictive model can be build using one or more machine learning algorithms, including a logistic regression model. The model in this disclosure is being trained before user, therefore it is a “previously trained machine learning model.”).
The system of Rubenstein is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to analyzing patient data for predicting outcomes related to cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning principles as taught by Rubenstein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to allow for the adoption of precision medicine for the treatment of cancer (See Rubenstein [0005]).

Regarding claim 4, Spetzler in view of Rubenstein discloses the method of claim 3 as discussed above. Spetzler does not disclose a method, wherein:
the previously trained machine learning model, the machine learning model that is trained on the fly, or the unsupervised machine learning model is a linear regression model, a non-linear regression model, a logistic regression model, a classification model, a bootstrap resampling model, a subset selection model, a dimensionality reduction model, or a tree-based model.

the previously trained machine learning model, the machine learning model that is trained on the fly, or the unsupervised machine learning model is a linear regression model, a non-linear regression model, a logistic regression model, a classification model, a bootstrap resampling model, a subset selection model, a dimensionality reduction model, or a tree-based model (See Rubenstein [0046] the predictive model can be build using one or more machine learning algorithms, including logistic regression. [0047] the system can also use a tree based model.).
The system of Rubenstein is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to analyzing patient data for predicting outcomes related to cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning principles as taught by Rubenstein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to allow for the adoption of precision medicine for the treatment of cancer (See Rubenstein [0005]).

Regarding claim 10, Spetzler discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model identifies optimal parameters to apply based on the received dataset.
Rubenstein teaches:
the statistical model identifies optimal parameters to apply based on the received dataset (See Rubenstein [0045] the system can use the training datasets to determine optimal tuning parameter settings for the predictive model.).
The system of Rubenstein is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to analyzing patient data for predicting outcomes related to cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning principles as taught by Rubenstein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to allow for the adoption of precision medicine for the treatment of cancer (See Rubenstein [0005]).

Regarding claim 11, Spetzler discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model or analysis includes one or more tuning parameters to be selected by the user.
Rubenstein teaches:
the statistical model or analysis includes one or more tuning parameters to be selected by the user (See Rubenstein [0038] the system can be used to assist users build or evaluate one or more predictive models through the graphical user interface. Part of building a statistical model includes selecting tuning parameters. Therefore, under the .
The system of Rubenstein is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to analyzing patient data for predicting outcomes related to cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning principles as taught by Rubenstein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to allow for the adoption of precision medicine for the treatment of cancer (See Rubenstein [0005]).

Claim 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler (U.S. 2018/0268937) in view of Zagorchev (U.S. 2009/0043172).
Regarding claim 15, Spetzler discloses the method of claim 14 as discussed above. Spetzler does not disclose a method, wherein:
the step of receiving the user selection of the notebook comprises receiving a user input moving the identifier from a first region of the interactive portal to a second region of the interactive portal.
Zagorchev teaches:
the step of receiving the user selection of the notebook comprises receiving a user input moving the identifier from a first region of the interactive portal to a second region of the interactive portal (See Zagorchev [0054] the system includes a study design element that allows for the user to “drag and drop” blocks representing various “data import, acquisition, processing, quantification, visualization, analysis, and reporting capabilities” onto a palette that represents a data flow according to their needs. Therefore, the taught system includes a first and second region between which the blocks (i.e. indicators) can be moved.).
The system of Zagorchev is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include data management and visualization tools as taught by Zagorchev. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zagorchev in order to 

Regarding claim 16, Spetzler in view of Zagorchev discloses the method of claim 15 as discussed above. Spetzler does not disclose a method, wherein:
the first region displays one or more user-personalized notebooks from which to choose.
Zagorchev teaches:
the first region displays one or more user-personalized notebooks from which to choose (See Zagorchev [0054] Results attained from the studies, settings, indexing, data handling, control, and option settings are all associated with the named study and can be recalled for later use. These studies are user personalized and can be referred to later by the user rather than designing a new study from scratch.).
The system of Zagorchev is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include data management and visualization tools as taught by Zagorchev. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zagorchev in order to provide techniques that support automated and scientifically rigorous workflow suited to the testing of medical hypotheses (See Zagorchev [0003]).

Regarding claim 21, Spetzler discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the user selected notebook is sharable with one or more other users.
Zagorchev teaches:
the user selected notebook is sharable with one or more other users (See Zagorchev [0055] the system includes a way, after the study has been created, to be integrated back into the patient dataset. Once it is integrated back into the dataset that other users have access to, it is considered to be shared with the other users.).
The system of Zagorchev is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include data management and visualization tools as taught by Zagorchev. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zagorchev in order to provide techniques that support automated and scientifically rigorous workflow suited to the testing of medical hypotheses (See Zagorchev [0003]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Spetzler (U.S. 2018/0268937) in view of Giusti (U.S. 2013/0185096).
Regarding claim 27, Spetzler discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, comprising: 
the dataset is purchased for the user.
Giusti teaches:
the dataset is purchased for the user (See Giusti [0021] access to the patient data repository can be based on funding. Providing funding meets the broadest reasonable interpretation of purchasing the dataset.).
The system of Giusti is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing healthcare data for research. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include commercially available data as taught by Giusti. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giusti in order to drive stakeholder participation (See Giusti [0021]).
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saidi (U.S. 2005/0108753) discloses a system for producing a model for use in predicting time to an event using vector machine regression.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626